DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 11/10/21.
The examiner acknowledges the amendments to the claims.
Claims 21-40 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 21-27, 31-36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson, Jr. et al., hereinafter “Wilson” (U.S. Pat. No. 6,824,547), cited in IDS filed 05/03/2021.
Regarding claim 21, Wilson discloses a surgical clip applier, comprising: 
an elongate shaft 20 (see Figures 1-2c);
a jaw assembly 90 (see Figures 1-2c and 12) coupled to a distal end of the elongate shaft, the jaw assembly including 
a metal frame 110/92 (Id. and see col. 8, lines 30-32) having a proximal portion coupled to the elongate shaft and a distal portion including first and second jaws (116/98 and 122/102) movable between open and closed positions for engaging tissue therebetween, the first and second jaws each having opposed inward surfaces, and the first and second jaws each having an engagement feature formed thereon (see distal ends of the first and second jaws, wherein the distal ends include hooks 98a/116a and 122a/102a that are housed by guides 130 and 132, respectively) formed thereon, and
a first outer housing 130 around the first jaw and a second outer housing 132 around the second jaw (see Figure 12), each of the first and second outer housings having a clip track (see first and second outer housings 130 and 132 which form channels that receive clip 78 in Figures 2c and 12) formed therein and configured to contact and guide a clip into the jaws.
Regarding claim 22, Wilson discloses the engagement feature is configured to prevent movement of the first and second outer housings relative to the metal frame (the housings 130, 132 clip over the engagement features, or the distal ends, of the first and second jaws; see col. 8, lines 27-30).
Regarding claim 23, Wilson discloses the first and second outer housings 130, 132 having opposed inward facing surfaces (see Figure 12), and each inward facing surface of the first and second outer housing has the clip track formed therein and extending longitudinally therealong (Id.).
	Regarding claim 24, Wilson discloses the first and second outer housings are overmolded around the first and second jaws (see Figure 12 and see col. 8, lines 27-30; the housings 130 and 132 clip over the engagement features of the first and second jaws).  The claimed phrase “overmolded” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
	Regarding claim 25, Wilson discloses the first and second outer housings are configured to be coupled to the first and second jaws through mechanical engagement means (see Figure 12 and see col. 8, lines 27-30; the housings 130 and 132 clip over the engagement features of the first and second jaws).  
	Regarding claim 26, Wilson discloses each engagement feature comprises a protrusion formed on the corresponding inward facing surface of the first or second jaw (see distal ends of the first and second jaws include hooks 98a/116a and 122a/102a that extend inwardly). 
	Regarding claim 27, Wilson discloses wherein the protrusion on each of the first and second jaws extends through the outer housing (see Figure 12 wherein the hooks extend beyond the respective housings 130, 132) such that the protrusion is configured to contact a clip 78 seated in the clip track. 
	Regarding claim 31, Wilson discloses the first and second outer housings each include upper and lower rails (see distal ends and proximal ends, respectively, of the channels in each housing 130, 132) that at least partially define the clip track.
	Regarding claim 32, Wilson discloses the first and second outer housings each have upper and lower protrusions positioned on opposed sides of the clip track for retaining a clip seated in the clip track (when viewed from an orientation where the jaw assembly shown in Figure 12 is rotated 90 degrees, there are upper and lower protrusions at the distal end of the housings 130, 132 on either side of square-shaped cut-out).
	Regarding claim 33, Wilson discloses a jaw insert 90 (see Figures 1-2c and 12) for use with a clip applier device, comprising:
a metal body 110/92 (Id. and see col. 8, lines 30-32) having a proximal portion and a distal portion with first and second arms (116/98 and 122/102) having opposed inward facing surfaces, each inward facing surface having at least one protrusion formed thereon (see distal ends of the first and second arms including hooks 98a/116a and 122a/102a that are housed by guides 130 and 132, respectively); and
first and second housings 130, 132 on the first and second arms, respectively, each of the first and second housings including a clip track extending therealong and configured to seat a clip therein (see first and second outer housings 130 and 132 which form channels that receive clip 78 in Figures 2c and 12), 
Regarding claim 34, Wilson discloses the first and second housings including opposed inward facing surfaces with the corresponding clip track of the first or second housing extending therealong and configured to seat a clip therein, and the at least one protrusion on each of the first and second arms extends through the inward facing surface of the first and second housings (see Figure 12 wherein the hooks extend beyond the respective housings), respectively, such that the at least one protrusion on each of the first and second arms is configured to contact a clip 78 seated in the clip track.
Regarding claim 35, Wilson discloses the first and second outer housings are overmolded onto the first and second arms (see Figure 12 and see col. 8, lines 27-30; the housings 130 and 132 clip over the engagement features of the first and second jaws).  The claimed phrase “overmolded” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
	Regarding claim 36, Wilson discloses each protrusion is configured to prevent longitudinal sliding of the first and second housings (the housings clip over the distal ends having hooks 98a/116a and 122a/102a of the first and second jaws; see col. 8, lines 27-30).
	Regarding claim 38, Wilson discloses the inward facing surfaces of the first and second outer housings each include upper and lower rails (see distal ends and proximal ends, respectively, of the channels in each housing 130, 132) that define the clip track.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Pat. No. 6,824,547) in view of Trees et al., hereinafter “Trees” (U.S. Pub. No. 2015/0080879), cited in IDS filed 05/03/2021.
Regarding claims 28-29, Wilson discloses the claimed device, as discussed above, including the metal body being made of a first material (see col. 8, lines 30-32), except for the first and second outer housings are formed from a polymeric material, or wherein the metal frame has a modulus of elasticity that is greater than a modulus of elasticity of a material forming the first and second outer housings.
In the same field of art, namely jaw assemblies, Trees teaches first and second jaws 1815a, 1815b (see paragraph [0101]) that have first and second outer housings (overmolded covers or housings or sleeves), respectively, wherein the housings are formed from a polymeric material (rubber, polymer, silicone, etc.; Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to have the housings formed from a polymeric material, as taught by Trees, since these materials are biocompatible and are soft (Id.), and therefore are atraumatic to tissue.  Also, since Wilson discloses the frame or body being made of metal, when combined with the teaching of Trees of having polymeric housings, the metal frame/body would have a modulus of elasticity that is greater than a modulus of elasticity of the polymeric housings.  

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Pat. No. 6,824,547) in view of Transue et al., hereinafter “Transue” (U.S. Pat. No. 4,979,950), cited in IDS filed 05/03/2021.
Regarding claims 30 and 39, Wilson discloses the claimed device, as discussed above, except for the first and second outer housings each include a plurality of fingers protruding into the clip track for retaining a clip therein.
In the same field of art, namely jaw assemblies, Transue teaches first and second housings 63, 65 each including a plurality of fingers 61 (see Figures 6-7) protruding into the clip track for retaining a clip therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to have the housings each including a plurality of fingers protruding into the clip track for retaining a clip therein, as taught by Transue, in order to enhance gripping of the clip within the clip track to control guidance of the clip therethrough.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Pat. No. 6,824,547) in view of Schulz et al., hereinafter “Schulz” (U.S. Pub. No. 2010/0274262), cited in IDS filed 05/03/2021.
Regarding claim 37, Wilson discloses the claimed device, as discussed above, except for each of the protrusions positioned at a substantial midportion of the clip track such that the protrusion is configured to engage a bend zone on a clip seated in the clip track.
In the same field of art, namely jaw assemblies, Schulz teaches first and second arms 14, 15 having protrusions (see angled ramp portions of 24, 25, respectively, in Figures 4-5) wherein each protrusion is positioned at a substantial midportion of the clip track such that each protrusion is configured to engage a bend zone on a clip seated in the clip track (the angled ramp portions of 24, 25 are positioned at a segment of the clip track that is proximal to the terminal end of clip track from which a clip exits, as shown in Figures 4-5, wherein the ramp portions are capable of engaging a curved/bent portion of a clip seated in the clip track).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to have each protrusion positioned at a substantial midportion of the clip track, as taught by Schulz, in order to prevent the clip from being unintentially pushed back and to help guide the clip (see Schulz; paragraph [0009]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 14-15, 17-19 of U.S. Patent No. 10,959,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims are encompassed within the patent claims (see corresponding claims in the chart below).



Application No. 17181251 claims
U.S. Pat. No. 10,959,732 claims
21
1
22
1
23
1
24
2
25
3
26
4
27
4
28
5
29
6
30
7
31
8
32
10
33
11
34
11
35
12
36
14
37
15
38
19
39
17
40
18



Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also if a Terminal Disclaimer is filed to overcome the double patenting rejection set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a jaw insert including, inter alia, a metal body having first and second arms, and first and second housings on the first and second arms, wherein the metal body is made of a first material, the first and second housings are made of a second material, and a plurality of fingers protruding into each of the first and second housings are made of a third material.  Wilson (U.S. Pat. No. 6,824,547) disclose metal body 110/92 made of a first material (see Wilson; col. 8, lines 30-32), but not first and second outer housings 130,132 formed from a second material. Trees et al. (U.S. Pub. No. 2015/0080879) teaches first and second housings are made of a second material (overmolded covers or housings or sleeves over jaws; see paragraph [0101]), and Transue et al. (U.S. Pat. No. 4,979,950) teaches a plurality of fingers 61 protruding into each of first and second housings 63, 65 (see Figures 6-7), however they do not teach the plurality of fingers being made of a third material, but rather the fingers are made of the same material as the housings (Id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771